DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 02/23/2022.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“Chen”) (US 2018/0204506 A1) in view of Pelissier et al. (“Pelissier”) (Pub. No.: US 2017/0295028 A1).
Regarding claim 1, Chen discloses an electronic display system (400, fig. 4), electrically connected to a computer system, the electronic display system comprising:
an electronic display device (100), comprising:
a port (DC power from the host device 402 may be provided to the monitor 100 via the single cable 114, para. 0035);
a control chip (202, fig. 2), connected to the port;
a screen (the processor 202 may receive power and video data via the single cable 114. The processor 202 may execute the power monitor 206 that monitors the amount of incoming power, para. 0022); and 
a screen brightness adjusting device (202), electrically connected to the control chip and the screen, the screen brightness adjusting device being used for adjusting a brightness of the screen, wherein when the control chip determines that the signal connection cable is connected to the mains power supply, the screen brightness adjusting device controls an adjustable maximum brightness of the screen to be equal to a maximum default brightness of the screen (the processor 202 may automatically adjust the resolution and the luminance based on the amount of incoming power. For example, if the amount of incoming power falls below 15 W and above 7.5 W, the processor 202 may automatically adjust operation of the monitor 100 to a lower resolution and a lower luminance from a full resolution and a full luminance, para. 0027); when the control chip determines that the signal connection cable is not connected to the mains power supply, the screen brightness adjusting device controls the adjustable maximum brightness of the screen to be lower than the maximum default brightness of the screen (when the incoming power rises above a power threshold of 15.5 W, the processor 202 may throttle the luminance of the monitor 100 to an optimum luminance level, para. 0028).
Chen does not specifically disclose a signal connection cable, connected to the computer system and the port of the electronic display device, the signal connection cable being selectively connected to a mains power supply to allow the electronic display device to receive a power from the mains power supply directly.
In a similar field of endeavor of power management system, Pelissier disclose a signal connection cable, connected to the computer system and the port of the electronic display device, the signal connection cable being selectively connected to a mains power supply to allow the electronic display device to receive a power from the mains power supply directly (a power source for information handling system 10 is a second information handling system 12 having a laptop configuration. Another example of a power source for information handling system 10 is an AC-to-DC adapter 14 that converts alternating current to direct current. In the example embodiment, both information handling system 12 and adapter 14 accept external power 16 and convert the external power to an appropriate voltage and current for transfer to information handling system 10, fig. 1, para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the signal connection cable as taught by Pelissier in the system of Chen in order to allow portable electronic display device selectively receives power under remote or local charger control to adapt to environmental charging conditions.
Regarding claims 2 and 8, Chen the signal connection cable comprising:
a first connector, being connected to the electronic display device (the monitor 100 may then be able to charge a portable device and send power in an opposite direction towards the portable device that is connected to the monitor 100 via the single cable 114, para. 0026);
a second connector, being connected to the computer system (DC power from the host device 402 may be provided to the monitor 100 via the single cable 114, para. 0035);
a third connector, being separably connected to the mains power supply (the host device 402 may have an external power connection 404 to a fixed power socket 406, para. 0034); and
a diode (not shown in 206), connected to the second connector; wherein when the third connector of the signal connection cable is connected to the mains power supply, the voltage transmitted by the first connector of the signal connection cable via the third connector is a first voltage, the control chip enables the adjustable maximum brightness of the screen to be equal to the maximum default brightness according to the first voltage (the processor 202 may continually adjust the resolution or luminance based on the amount of incoming power. For example, the amount of incoming power may fluctuate to be slightly higher or slightly lower than 15 W. The processor 202 may throttle the luminance to an optimal luminance level as the incoming power rises above 15 W to provide the best front of screen (FOS) performance to the user, para. 0028); when the third connector of the signa connection cable is not connected to the mains power supply, the voltage transmitted by the first connector of the signal connection cable via the diode and the second connector is a second voltage, wherein the second voltage is less than the first voltage, and the control chip enables the adjustable maximum brightness of the screen to be lower than the maximum default brightness according to the second voltage (the processor 202 may automatically adjust the resolution and the luminance based on the amount of incoming power. For example, if the amount of incoming power falls below 15 W and above 7.5 W, the processor 202 may automatically adjust operation of the monitor 100 to a lower resolution and a lower luminance from a full resolution and a full luminance, para. 0027).
Regarding claim 3, Chen discloses when the third connector of the signal connection cable is not connected to the mains power supply and the second connector is connected to the computer system, the screen brightness adjusting device varies the adjustable maximum brightness of the electronic display device depending on a port of the computer system to which the second connector of the signal connection cable is being connected (the monitor 100 may operate at a lower resolution and a lower luminance when an insufficient amount of power is provided by the host device, para. 0021).
Regarding claims 4 and 9, Chen discloses a USB detection module, the third connector of the signal connection cable is not connected to the mains power supply and the second connector of the signal connection cable is connected to a USB port of the computer system, wherein:
when the USB detection module detects that the USB port of the computer system to which the second connector of the signal connection cable is being connected is a USB 2.0 port, the screen brightness adjusting device controls the adjustable maximum brightness of the screen to be a first brightness (more than one power threshold may be stored that result in different actions. For example, a second power threshold may be a sub-optimal operation power threshold (e.g., 7.5 W). A third power threshold may be a throttling power threshold (e.g., 15.5 W), paras. 0042- 0043); and
when the USB detection module detects that the USB port of the computer system to which the second connector of the signal connection cable is being connected the computer system is a USB 3.0 port, the screen brightness adjusting device controls the adjustable maximum brightness of the screen to be a second brightness (when the amount of power that is received at block 506 is not greater than the pre-defined amount of power, but higher than the second power threshold, then the monitor may operate in a sub-optimal mode).
Regarding claims 5 and 10, Chen discloses the first brightness is 30% of the maximum default brightness of the screen, and the second brightness is 60% of the maximum default brightness of the screen (it should be noted that any number or value of pre-defined amounts of power may be used, para. 0042 and the luminance may be adjusted as the amount of power that is received fluctuates, para. 0044).
Regarding claim 6, Chen discloses a screen of an electronic display device (100, fig. 4), a port (DC power from the host device 402 may be provided to the monitor 100 via the single cable 114, para. 0035);
a control chip (202, fig. 2), connected to the port;
a screen (the processor 202 may receive power and video data via the single cable 114. The processor 202 may execute the power monitor 206 that monitors the amount of incoming power, para. 0022); and a screen brightness adjusting device (202), electrically connected to the control chip and the screen, the screen brightness adjusting device being used for adjusting a brightness of the screen; and controlling the adjustable maximum brightness of the screen to be equal to the maximum default brightness in response to the signal connection cable is connected to the mains power supply to allow the electronic display device to receive a power from the mains power (the processor 202 may automatically adjust the resolution and the luminance based on the amount of incoming power. For example, if the amount of incoming power falls below 15 W and above 7.5 W, the processor 202 may automatically adjust operation of the monitor 100 to a lower resolution and a lower luminance from a full resolution and a full luminance, para. 0027); when the control chip determines that the signal connection cable is not connected to the mains power supply, the screen brightness adjusting device controls the adjustable maximum brightness of the screen to be lower than the maximum default brightness of the screen (when the incoming power rises above a power threshold of 15.5 W, the processor 202 may throttle the luminance of the monitor 100 to an optimum luminance level, para. 0028).
Chen does not specifically disclose a signal connection cable, connected to the computer system and the port of the electronic display device, the signal connection cable being selectively connected to a mains power supply to allow the electronic display device to receive a power from the mains power supply directly.
In a similar field of endeavor of power management system, Pelissier disclose a signal connection cable, connected to the computer system and the port of the electronic display device, the signal connection cable being selectively connected to a mains power supply to allow the electronic display device to receive a power from the mains power supply directly (a power source for information handling system 10 is a second information handling system 12 having a laptop configuration. Another example of a power source for information handling system 10 is an AC-to-DC adapter 14 that converts alternating current to direct current. In the example embodiment, both information handling system 12 and adapter 14 accept external power 16 and convert the external power to an appropriate voltage and current for transfer to information handling system 10, fig. 1, para. 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filling date of the claim invention to incorporate the signal connection cable as taught by Pelissier in the system of Chen in order to allow portable electronic display device selectively receives power under remote or local charger control to adapt to environmental charging conditions.
Regarding claim 7, Chen discloses controlling the adjustable maximum brightness of the screen to be equal to the maximum default brightness in response to the signal connection cable is connected to the mains power supply (the processor 202 may continually adjust the resolution or luminance based on the amount of incoming power. For example, the amount of incoming power may fluctuate to be slightly higher or slightly lower than 15 W. The processor 202 may throttle the luminance to an optimal luminance level as the incoming power rises above 15 W to provide the best front of screen (FOS) performance to the user, para. 0028).
Response to Arguments
6.	Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/     Primary Examiner, Art Unit 2693